ON PETITION FOR REHEARING.
If appellant believed the original judgment erroneous, it had a choice of remedies; either to file a complaint in the circuit court within one year asking a review by that court of 1, 2.  the judgment it had rendered, or to perfect an appeal to the Supreme Court within 180 days. §§ 646, 672 Burns 1914, § 616 R.S. 1881, § 2, Acts 1913 p. 65. But the adoption of one of these remedies is a waiver of the right to prosecute the other. Traders Ins. Co. v. Carpenter (1882), 85 Ind. 350, 351; Harvey v. Fink (1887), 111 Ind. 249, 255, 12 N.E. 396;Cohoon v. Fisher (1896), 146 Ind. 583, 584, 44 N.E. 664, 45 N.E. 787, 36 L.R.A. 193; Ewbank's Manual (2d ed.) § 111.
Though, where a suit to review is commenced before the expiration of the time allowed for taking an appeal, of course, an appeal may be taken from the judgment rendered in such 3.  suit. But appellant made no choice of remedies until after the time allowed for taking an appeal from the original judgment had expired, and then it prosecuted an action to review the judgment in which the circuit court had decided against it. Suffering its original right of appeal to expire before the suit to review was commenced did not affect its right to prosecute in the circuit court within one year an action for that purpose; but does preclude an appeal from the circuit court to this court from the judgment rendered in the latter action.
The petition for a rehearing is overruled. *Page 436